DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the after final amendment filed 10/26/2021. Claims 1-9 and 11-32 are currently pending. Claims 1, 4, 7, 8, 17-21, and 25-28 have been amended. Claim 10 has been previously canceled.

Allowable Subject Matter
Claims 1-9 and 11-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the primary reason for allowance is the inclusion of a first strip that is folded into a fanfold configuration and has a prismoid shape in combination with a supply unit and a splicing member comprising a binding member. Regarding claim 22, the primary reason for allowance is the combination of the steps of providing a stock material unit, removing a splicing member from a first position a supply unit, and applying the splicing member to a second position on the supply unit, wherein in the second position, a connector is stuck to a first end of a bonding member. Regarding claim 24, the primary reason for allowance is the inclusion of a splicing member that includes a first cohesive layer affixed to a first end of sheet material and a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
11/1/2021